Exhibit 10.3

 

LAREDO PETROLEUM, INC.

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (“Agreement”) is made effective as of
                 (the “Grant Date”) by and between Laredo Petroleum, Inc., a
Delaware corporation (the “Company”), and                  (the “Optionee”),
pursuant to the Laredo Petroleum, Inc. Omnibus Equity Incentive Plan (as
amended, the “Plan”).  The provisions of the Plan are incorporated herein by
reference, and all capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Plan, the Company desires to grant to the Optionee and
the Optionee desires to accept an option to purchase shares of common stock,
$.01 par value, of the Company (the “Common Stock”) upon the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      The Company hereby grants to the
Optionee on the Grant Date an option to purchase                  shares of
Common Stock at an Exercise Price of $4.10 (the “Option”).  This Option is
intended to be treated as a so-called “non-qualified stock option” and this
Agreement will be construed and interpreted accordingly.

 

2.                                      Except as specifically provided herein,
the Option will become exercisable in accordance with the following schedule
based upon the number of full years of the Optionee’s continuous employment or
service with the Company or any other affiliate of the Company, following the
Grant Date:

 

Full Years of Continuous
Employment

 

Incremental Percentage of
Option Exercisable

 

Cumulative Percentage
of Option Exercisable

 

 

 

 

 

 

 

Less than 1

 

0

%

0

%

1

 

25

%

25

%

2

 

25

%

50

%

3

 

25

%

75

%

4 or more

 

25

%

100

%

 

No shares of Common Stock may be purchased hereunder unless the Optionee shall
have remained in the continuous employ or service of the Company or any
affiliate of the Company through the applicable anniversary of the Grant Date. 
Unless sooner terminated, the Option will expire if and to the extent it is not
exercised within ten (10) years from the Grant Date (the “Option Period”).

 

3.                                      The Option may be exercised in whole or
in part in accordance with the above schedule by delivering to the Secretary of
the Company:  (a) a written notice specifying the

 

--------------------------------------------------------------------------------


 

number of shares to be purchased; and (b) payment in full of the Exercise Price,
together with the amount, if any, deemed necessary by the Company to enable it
to satisfy any income tax withholding obligations with respect to the exercise
(unless other arrangements, acceptable to the Company, are made for the
satisfaction of such withholding obligations).  The Exercise Price shall be
payable (i) in cash, check, cash equivalent and/or shares of Common Stock having
a Fair Market Value on the date of exercise equal to the Exercise Price
(including, pursuant to procedures approved by the Administrator (as defined
herein), by means of attestation of ownership of a sufficient number of shares
of Common Stock in lieu of actual delivery of such shares to the Company),
provided, that such shares of Common Stock are not subject to any pledge or
other security interest and are held for the applicable period as determined by
the Company’s auditors to avoid adverse accounting charges, and (ii) by such
other method as the Administrator may permit in accordance with applicable law,
in its sole discretion, including without limitation, provided there is a public
market for the shares of Common Stock at such time, (A) by means of a
broker-assisted “cashless exercise” pursuant to which the Company is delivered a
copy of irrevocable instructions to a stockbroker to sell the shares of Common
Stock otherwise deliverable upon the exercise of the Option and to deliver
promptly to the Company an amount equal to the Exercise Price or (B) by a “net
exercise” method whereby the Company withholds from the delivery of the shares
of Common Stock for which the Option was exercised that number of shares of
Common Stock having a Fair Market Value equal to the aggregate Exercise Price
for the shares of Common Stock for which the Option was exercised.  Any
fractional shares of Common Stock shall be settled in cash.  The Administrator
may specify a reasonable minimum number of shares of Common Stock or a
percentage of the shares subject to an Option that may be purchased on any
exercise of an Option; provided, that such minimum number will not prevent
Optionee from exercising the full number of shares of Common Stock as to which
the Option is then exercisable.

 

4.                                      No shares of Common Stock shall be sold
or delivered hereunder until full payment for such shares has been made.  The
Optionee shall have no rights as a stockholder with respect to any Common Stock
covered by the Option until a stock certificate for such shares is issued to him
(or book entry transfer made).  Except as otherwise provided herein, no
adjustment shall be made for dividends or distributions of other rights for
which the record date is prior to the date such stock certificate is issued or
book entry transfer made.

 

5.                                      (a)                                 The
unvested portion of an Option shall expire upon termination of employment of the
Optionee, and the vested portion of such Option shall remain exercisable for
(A) one year following termination of employment or service by reason of the
Optionee’s death or Disability, but not later than the expiration of the Option
Period, or (B) ninety (90) days following termination of employment or service
for any reason other than the Optionee’s death or Disability, and other than the
Optionee’s termination of employment or service for Cause, but not later than
the expiration of the Option Period.

 

(b)                                 Both the unvested and the vested but
unexercised portion of an Option shall expire upon the termination of the
Optionee’s employment or service by the Company for Cause.

 

2

--------------------------------------------------------------------------------


 

6.                                      No Right to Continued Employment.  This
Agreement does not confer upon the Optionee any right to continuance of
employment by the Company, nor shall it interfere in any way with the right of
the Company to terminate the Optionee’s employment at any time.

 

7.                                      Delivery of Laredo Petroleum, Inc.
Prospectus dated May 25, 2016.  The Optionee acknowledges that the Optionee has
been provided a copy of the Company’s prospectus related to the Plan through
such prospectus’ availability on the Company’s shared network drive, at
S:\Omnibus Equity Incentive Plan Prospectus.  A copy will also be provided to
the Optionee, upon the Optionee’s written request to the Company.

 

8.                                      Terms of Issuance.  The Optionee
acknowledges being a party to one of the following agreements with the Company:
(i) a non-competition and confidentiality agreement; or (ii) a confidentiality,
non-solicitation and non-disparagement agreement.

 

9.                                      Transferability.  Neither the Option
granted hereunder nor the underlying Common Stock may, at any time prior to
becoming vested pursuant to Section 2, be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Optionee and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable.

 

10.                               Notice. Every notice or other communication
relating to this Agreement shall be in writing, and shall be mailed to or
delivered to the party for whom it is intended at such address as may from time
to time be designated in a notice mailed or delivered to the other party as
provided herein; provided that, unless and until some other address be so
designated, all notices or communications by the Optionee to the Company shall
be mailed or delivered to the Company at its Tulsa, Oklahoma, office and all
notices or communications by the Company to the Optionee may be given to the
Optionee personally or mailed to the Optionee’s home address as reflected on the
books of the Company.

 

11.                               Administration.  This Agreement and the
issuance of shares contemplated hereunder shall be administered by the Board or
a committee of one or more members of the Board appointed by the Board to
administer this Agreement and such issuance (the “Administrator”).  Subject to
applicable law, the Administrator shall have the sole and plenary authority to:
(i)  interpret, administer, reconcile any inconsistency in, correct any defect
in and/or supply any omission in this Agreement; (ii) establish, amend, suspend,
or waive any rules and regulations and appoint such agents as the Administrator
shall deem appropriate for the proper administration of this Agreement;
(iii) accelerate the lapse of restrictions on shares; and (iv) make any other
determination and take any other action that the Administrator deems necessary
or desirable for the administration of this Agreement.  The Administrator may
delegate to one or more officers of the Company the authority to act on behalf
of the Administrator with respect to any matter, right, obligation, or election
that is the responsibility of or that is allocated to the Administrator herein,
and that may be so delegated as a matter of law. For the avoidance of doubt, in
the event of a Change of Control the provisions of the Plan shall apply,
including, without limitation, with regard to the vesting of options, payment
amount and payment timing.

 

12.                               Governing Law.  THIS AGREEMENT IS GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,

 

3

--------------------------------------------------------------------------------


 

WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH STATE.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

13.                               Miscellaneous.

 

(a)                                 Amendment and Waiver.  The provisions of
this Agreement may be amended, modified or waived only with the prior written
consent of the Company and the Optionee, and no course of conduct or failure or
delay in enforcing the provisions of this Agreement shall be construed as a
waiver of such provisions or affect the validity, binding effect or
enforceability of this Agreement or any provision hereof.

 

(b)                                 Severability.  Any provision in this
Agreement which is prohibited or unenforceable in any jurisdiction by reason of
applicable law shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating or affecting the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(c)                                  Entire Agreement and Effectiveness.  This
Agreement shall embody the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersede and
preempt any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

(d)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together shall constitute one and the same Agreement.

 

(e)                                  Headings.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.

 

(f)                                   Gender and Plurals.  Whenever the context
may require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa.

 

(g)                                  Successors and Assigns.  This Agreement
shall bind and inure to the benefit of and be enforceable by and against the
Optionee, the Company and their respective successors, permitted assigns, heirs,
representatives and estates, as the case may be.

 

(h)                                 Construction.  Where specific language is
used to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates.  The language used in
this Agreement shall be deemed to be the language chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

4

--------------------------------------------------------------------------------


 

(i)                                     Survival of Representations, Warranties
and Agreements.  All representations, warranties and agreements contained herein
shall survive the consummation of the transactions contemplated hereby and the
termination of this Agreement.

 

(j)                                    WAIVER OF PUNITIVE AND EXEMPLARY DAMAGE
CLAIMS.  EACH PARTY, BY EXECUTING THIS AGREEMENT, WAIVES, TO THE FULLEST EXTENT
ALLOWED BY LAW, ANY CLAIMS TO RECOVER PUNITIVE, EXEMPLARY OR SIMILAR DAMAGES NOT
MEASURED BY THE PREVAILING PARTY’S ACTUAL DAMAGES IN ANY DISPUTE OR CONTROVERSY
ARISING UNDER, RELATING TO OR IN CONNECTION WITH THIS AGREEMENT.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

 

 

 

COMPANY:

 

 

 

 

 

LAREDO PETROLEUM, INC.

 

 

 

 

 

 

 

Randy A. Foutch

 

Chairman & CEO

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

Name:

 

5

--------------------------------------------------------------------------------